Lord, J.
The agreed facts in this case are very loosely and imperfectly drawn.
We suppose it was the intention of the parties to raise the question whether it was competent for the Superior Court, upon the facts stated and the reasonable and proper inferences to be drawn therefrom, to charge the trustee. Whether the facts agreed disclose a possibility that the trustee might not be indebted to the principal defendant in the original suit, it is immaterial to inquire, because the presiding judge would naturally and reasonably, if not necessarily, come to the conclusion that, at the time of the service of the original writ, the defendant in that suit had a legal and valid demand against the trustee for the payment of money which could be immediately enforced by suit. This of itself required the court to charge the trustee. The other questions discussed do not seem to have been raised before, or passed upon by, the court below.
It is quite possible that judgment was entered inadvertently for fifty-six dollars instead of fifty-five, or that the interest upon the amount for which the trustee was properly chargeable from the time when he was charged in the original suit to the time when he was charged upon the scire facias will account for the additional dollar which is objected to as erroneous.
As to the other question raised by the defendant, that under the Gen. Sts. c. 142, § 29, the sum of twenty dollars should be *403exempt from attachment by trustee process, because the demand was not alleged to be for necessaries, it does not seem to have been raised or intended to be raised in the court below, bic facts are agreed in the statement of facts which indicate that this question was in any manner in the minds of the parties.
The section of the statute referred to is in these words: “ When the wages for the personal labor and services of a defendant are attached for a debt or demand other than for necessaries furnished him or his family, and when a debt due for the services of the wife or minor children of the defendant is attached, there shall be reserved in the hands of the trustee a sum not exceeding twenty dollars, which shall be exempt from such attachment.”
Whether the phrase in the section, “for a debt or demand other than for necessaries,” &c., requires that it shall appear affirmatively to be for other than necessaries, we need not inquire, for it is clearly manifest that this agreed statement was prepared without any reference to this section of the statute; that it was not designed to raise, and does not in fact raise, any question either of “ wages for personal labor,” or whether “ for necessaries,” or “ for the services of the wife or minor children.”
If, therefore, it were in the power of this court to revise the inferences of fact drawn by the court below from the facts stated, we should have no occasion to do so, for, as before stated, they are the natural and reasonable, if not the absolutely necessary inferences. Judgment affirmed.